Citation Nr: 0817841	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-20 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
January 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

Service connection was granted pursuant to Board decision of 
June 2005.  The RO has assigned a noncompensable rating and 
the appellant has appealed that action.


FINDING OF FACT

The veteran has a Level I hearing acuity bilaterally.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.85, 4.86, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA failed to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in correspondence dated August 2001 and March 2006 as 
well as in the May 2006 statement of the case, of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence he 
was to provide, and what part VA would attempt to obtain. 
 The statement of the case specifically informed the veteran 
of the rating criteria which would provide a basis for an 
increased rating.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  

Additionally, the record shows that the veteran, who is 
represented, had actual knowledge with the requirements for 
the benefits sought on appeal.  Specifically, in a May 2005 
statement, the veteran indicated that his representative 
advised him to drop his appeal and reapply when he felt his 
hearing had worsened.  The veteran further stated that he 
felt his hearing was continually worsening, and therefore 
wished to continue his appeal.  Under these circumstances, 
the Board finds the veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," such that the VCAA timing error did not 
affect the essential fairness of the adjudication of the 
claim.  See Sanders v Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Thus, the Board concludes that the defect in the 
timing of the VCAA notice constitutes harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

With respect to VA's duty to assist the veteran, the Board 
notes that there is no indication that any additional action 
is needed to comply with the duty to assist the veteran in 
connection with the claim.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim, 
including affording the veteran a travel board hearing, 
obtaining the veteran's VA treatment records, and providing 
the veteran with VA examinations.  The veteran has not 
identified any further evidence with respect to his claim, 
and the Board is similarly unaware of any such evidence.  

Analysis

In a June 2005 rating decision, the RO, implementing a Board 
decision, granted service connection for bilateral hearing 
loss and assigned a noncompensable rating, effective from 
March 8, 2000.  The present appeal involves the veteran's 
claim that the severity of his service-connected bilateral 
hearing loss warrants a higher rating.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999), with regard to 
initial ratings after service connection.

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometric tests.  The horizontal lines in Table 
VI (in 38 C.F.R. § 4.86) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone eudiometry test.  The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

Table VIa is used when the examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. §§ 4.85(c), 4.86.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be deprived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after eudiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is not entitled to 
an initial compensable rating for bilateral hearing loss. 

An April 2000 VA treatment record indicated that the 
audiological testing revealed mild sensorineural hearing loss 
bilaterally from 250 Hertz to 4000 Hertz, and sloping to 
moderate loss around 8000 Hertz.  Speech results were 
excellent in both ears.  

On audiological examination in January 2001, evaluation of 
the right ear revealed puretone thresholds, in decibels, of 
20, 15, 20, and 20 at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency 
average of 19 decibels.  Audiometric evaluation of the left 
ear revealed puretone thresholds of 15, 10, 10, and 20 at 
1000, 2000, 3000, and 4000 Hertz, respectively, with a 
puretone threshold four frequency average of 14 decibels.  
Speech recognition was 100 percent in the right ear and 96 
percent in the left ear.  The examiner noted that the veteran 
had normal hearing in the right ear and a mild loss in the 
left ear at 6000 and 8000 Hertz.  

The veteran was afforded an audiological examination in March 
2004.  The examiner stated that the puretone thresholds at 
this examination were invalid due to a discrepancy in the 
veteran's admitted threshold, based on presentation method 
type.  Speech reception thresholds also did not match pure 
tone average in the left ear.  While the hearing test results 
were invalid, the examiner noted that discrimination testing 
and otoacoustic emissions suggested that the veteran had 
normal hearing through critical speech frequencies.  

On audiological examination in July 2007, evaluation of the 
right ear revealed puretone thresholds, in decibels, of 25, 
25, 25, and 35 at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency 
average of 28 decibels.  Audiometric evaluation of the left 
ear revealed puretone thresholds of 20, 15, 10, and 35 at 
1000, 2000, 3000, and 4000 Hertz, respectively, with a 
puretone threshold four frequency average of 20 decibels.  
Speech recognition was 100 percent in the right ear and 96 
percent in the left ear.  The examiner noted that the veteran 
had mild to moderate, high-frequency sensorineural hearing 
loss and consent bilateral tinnitus.

These audiological examinations do not show the veteran to 
have an exceptional pattern of hearing loss in either ear.  
38 C.F.R. § 4.86(a) and (b).

In January 2001, under Table VI, the veteran's puretone 
threshold average of 19 decibels and speech recognition of 
100 percent indicates that his hearing acuity was Level I in 
the right ear.  The veteran's puretone threshold average of 
14 decibels and speech recognition of 96 percent indicates 
that his hearing acuity was Level I in the left ear.  

In July 2007, under Table VI, the veteran's puretone 
threshold average of 28 decibels and speech recognition of 
100 percent indicates that his hearing acuity was Level I in 
the right ear.  The veteran's puretone threshold average of 
20 decibels and speech recognition of 96 percent indicates 
that his hearing acuity was Level I in the left ear.  

Under Table VII, Level I in the right ear and Level I in the 
left ear allows for a noncompensable evaluation.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

The veteran was afforded a travel board hearing before the 
undersigned veteran's law judge.  During his hearing, he 
testified that he sometimes had difficulty hearing people 
that were behind him as well had trouble distinguishing 
letters, such as Ds, Vs, and Bs.  Notwithstanding these 
difficulties, since the veteran has not met the criteria for 
a compensable rating at any time since the grant of service 
connection, a compensable rating for bilateral hearing loss 
is not warranted.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  As preponderance of the evidence is against a higher 
rating, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. § 5107(b).


ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


